Title: To George Washington from Major General William Phillips, 4 March 1780
From: Phillips, William
To: Washington, George


          
            Sir
            New York March 4th 1780
          
          I have the honour to receive Your Excellency’s letter signifying that you have appointed Commissioners on your part to meet ours and propose the 9th Instant for that purpose.
          I feel extremely happy at this Event on a publick Account, in commiseration of a Number of distressed Individuals on both Sides, and I most Sincerely hope the Negotiation may be attended with Success.
          
          I am extremely obliged to you, Sir, for your personal attention to me which, indeed, you have been so good as to shew me upon all occasions. I have the honour to be, Sir, with great personal Respect Your Excellency’s most obedient and most humble Servant
          
            W. Phillips
          
        